Citation Nr: 1412402	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-18 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cancerous gynecological disorder.

2.  Entitlement to service connection for a left hand/wrist disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disorder, to include bronchitis.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disorder, to include mitral valve prolapse and bicuspid aortic valve.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.

REPRESENTATION

Appellant represented by:	T. Edmund Spinks, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from August 1985 to August 1989 and from January 13, 1992 to June 26, 1992.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2010, the Veteran testified at a local hearing before a Decision Review Officer (DRO); a transcript of this hearing is of record.

The claim of service connection for a left hand/wrist disorder and the reopened claims of service connection for a respiratory disorder, an acquired psychiatric disorder, and a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.

FINDINGS OF FACT

1.  The Veteran is not shown to have a current cancerous gynecological disorder.

2.  A March 1995 rating decision denied service connection for a respiratory disorder, a heart disorder, an acquired psychiatric disorder, and a right knee disorder.  The Veteran did not appeal.

3.  Since March 1995, new evidence has been received for the claimed respiratory, heart, psychiatric, and right knee disorders that relates to unestablished facts necessary to substantiate the merits of the claims, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cancerous gynecological disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The March 1995 rating decision, which denied service connection for respiratory, heart, acquired psychiatric, and right knee disorders is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

3.  New and material evidence has been received to reopen the claims for service connection for respiratory, heart, acquired psychiatric, and right knee disorders.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied with respect to the claims adjudicated in this decision.  See 38 U.S.C.A §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

In regard to the petition to reopen the previously denied claims, as the Board herein reopen these claims, any defect in the duty to notify and assist is nonprejudicial.

With regard to the claim for service connection for a cancerous gynecological disorder, the duty to notify was satisfied by means of a June 2008 pre-decisional letter that informed the Veteran of the elements of service connection, including the degree of disability and effective date elements, and also informed her of her and VA's respective responsibilities for obtaining relevant records and other evidence in support of her claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  

Concerning the duty to assist, the Veteran's service treatment records and VA treatment records have been associated with the claims file.  Private treatment records identified by the Veteran have also been added to the file.  She has not identified any other records or evidence she wished to submit or have VA obtain.  Thus, the duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c). 

The RO did not arrange for a VA examination in connection with the claimed gynecological disorder as none was needed.  When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the Court held a VA examination and opinion are required when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  Here, because there is no evidence of a current cancerous gynecological disability, an examination and opinion are not needed.  The Veteran herself testified in August 2010 that she did not have a malignant gynecological condition.

Finally, the Veteran testified at a DRO hearing in August 2010.  The hearing was adequate as the DRO explained the issue, identified possible sources of evidence that may have been overlooked, and elicited pertinent testimony regarding the claimed disability.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran and her attorney have not alleged there was any deficiency in the conducting of her hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

VA's duty to assist is met.  Accordingly, there is no prejudice to the Veteran in adjudicating this appeal.


Cancerous gynecological disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) -benefit from a somewhat more relaxed evidentiary standard.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim.  38 C.F.R. § 3.303(b).  But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker, supra. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The general standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In April 2008, the Veteran requested service connection for a pre-cancerous gynecological disorder.  Neither she nor her attorney provided any specific information to elaborate on the theory of entitlement.

A May 2009 post-service record indicates the Veteran had an abnormal pap smear in 1992.  Her separation examination in June 1992 indicate a pap smear had just been completed, the findings of this were not noted and there is no later record showing the results.

There was evidence of an abnormal pap smear in a June 1995 VA treatment record with findings of moderate to severe dysplasia and the vaginal cervix contained 3+ gardnerella.  A colposcopy was to be scheduled but a search in the VA records system yielded no additional treatment records.  Since then, however, there has been no evidence of an abnormal pap smear.  Subsequent tests in June 2006 and May 2009 were within normal limits.  Furthermore, the Veteran testified in August 2010 that she did not have a malignant, or cancerous, gynecological condition.

The threshold criterion for service connection is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Here, there is no lay or medical evidence of record showing that the Veteran has a current cancerous gynecological condition.  In the absence of evidence of a current cancerous gynecological disorder, service connection is not warranted.




Petition to Reopen Previously Denied Claims

In March 1995, the RO denied the Veteran's claims for service connection for a respiratory disorder, an acquired psychiatric disorder, and a right knee disorder on the basis there was no evidence of a current disability.  The heart disorder was denied on the basis it was that it was a congenital disorder.  The Veteran was notified of this decision and of her appellate rights by letter dated March 21, 1995.  She did not appeal.  Therefore, the March 1995 rating decision became final.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.302.  In addition, no new and material evidence was received within one year of the decision.  See 38 C.F.R. § 3.156(b).

When a petition to reopen the claim is later presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Under 38 C.F.R. § 3.156(c), if at any time after VA issues a decision on a claim VA received or associates with the claims file relevant official service department 

records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding paragraph (a) of this section.  Significantly, this does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Service Records Research Center, or from any other official source.

Here, in August 2010 the Veteran submitted service treatment records in support of her claims.  To the extent that any of these records are not duplicates of those that were before the RO in March 1995, because these service treatment records were provided by the Veteran rather than an official source, 38 C.F.R. § 3.156(c)(1) does not apply.  See § 3.156(c)(2).  In other words, VA could not have obtained these records in 1995 as it appears that they were in possession of the Veteran.  The RO obtained the Veteran's available service treatment records from official sources in conjunction with her original claim submitted in June 1994, and also asked her to submit any such records in her possession.  See RO letter to the Veteran, dated January 6, 1995.  Consequently, the matter is adjudicated under § 3.156(a).  

Regarding the respiratory disorder, acquired psychiatric disorder, and right knee disorder, these claims are reopened because new and material evidence has been received.  Not only were additional relevant service treatment records submitted by the Veteran that were not previously considered, but the record also contains evidence of current diagnoses, which relates to a deficient element of the prior denial.  

With regard to the heart disorder, the Veteran submitted additional service treatment records relevant to the heart disorder that were not previously considered so these records are also considered both new and material evidence.

Accordingly, the Veteran's claims for service for a respiratory disorder, an acquired psychiatric disorder, a right knee disorder, and a heart disorder are reopened upon receipt of new and material evidence.  See 38 C.F.R. § 3.156(a).


ORDER

Service connection for a gynecological disorder is denied.  

New and material evidence having been received, the petition to reopen service connection for a respiratory disorder is granted.

New and material evidence having been received, the petition to reopen service connection for a heart disorder is granted.

New and material evidence having been received, the petition to reopen service connection for an acquired psychiatric disorder is granted.

New and material evidence having been received, the petition to reopen service connection for right knee disorder is granted.


REMAND

Regarding the claimed left hand/wrist disability, the Veteran's attorney stated in August 2010 the Veteran had a "boxer's fracture" of the left wrist that was annotated in an October 7, 1987 service treatment record that was submitted.  See DRO Hearing Transcript, page 3. A review of the record does not reveal such a record and the April 1991 VA examiner also did not appear to have found this record as it was not listed among the service treatment records noted in documenting the history of the claimed disability.  Therefore, the Veteran and her attorney must be asked to resubmit this record.

There is also evidence of a 1991 injury in the service treatment records that did not occur during the Veteran's periods of active duty and it is unclear whether the injury instead occurred during a period of ACDUTRA or inactive duty for training (INACDUTRA).  Since the RO has not yet determined the Veteran's periods of ACDUTRA and INACDUTRA, this must be accomplished on remand. 

The April 2011 VA examiner diagnosed left hand strain but did not fully explain why the current disorder was not related to the noted in-service injury so a supplemental opinion is needed.

The Board also finds that medical examinations and opinions are needed for the reopened claims for service connection.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and her attorney to resubmit the October 7, 1987 service treatment record that reportedly documents a left wrist fracture.

2.  Undertake appropriate action to attempt to verify all of the Veteran's periods of ACDUTRA and INACDUTRA with the Marines Reserve.  

3.  Then, return the claims file to the April 2011 VA examiner for a supplemental opinion regarding the etiology of the diagnosed left hand strain. 

a) If documentation of the October 1987 left wrist fracture is added to the record or the 1991 injury noted in the service treatment records is during a period of ACDUTRA or INACDUTRA, then this must be pointed out.  

b) The physician is asked to, based on a full review of the record, to amend the opinion, if necessary, based on the additional information.  If the opinion remains unchanged, the physician must provide a more complete explanation as to why the current left hand strain is not related to the injury(ies) noted in service.  A complete rationale must be provided for the opinion.

If the April 2011 VA examiner is not available, then the Veteran should be scheduled for a VA examination of her left hand/wrist by a different examiner.  The claims folder and a copy of this remand must be made available to the examiner for review of the case.  All indicated tests or studies should be completed.  The examiner must provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current disorder or the left/hand wrist had its clinical onset during active service or any period of ACUDTRA, or is related to any incident of service.  Again, a complete rationale must be provided for the opinion. 

4.  Schedule the Veteran for a VA respiratory examination.  The claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests or studies should be completed.  

The examiner should diagnose and describe all current respiratory conditions found to be present.  As to each diagnosis, to include any asthma and/or bronchitis, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during active service or any period of ACUDTRA, or is otherwise related to service to include the complaints and treatment noted therein.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

5.  Schedule the Veteran for a VA heart examination.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished.  All indicated tests or studies should be completed.  

The examiner is advised the Veteran's service treatment records contained diagnoses of mitral valve prolapse, murmur, and bicuspid aortic valve.  An undated letter indicates the bicuspid aortic valve is congenital.  The examiner must comment on whether the bicuspid aortic valve is a congenital defect or disease. 

The examiner should identify all current heart disorders found to be present.  

For each diagnosed heart disorder, the examiner should state whether it is (a) acquired in nature, (b) a congenital disease, or (c) a congenital defect.

For any heart disorder that is identified as acquired in nature or as a congenital disease, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during active service or any period of ACUDTRA, or is otherwise related to service to include the complaints and treatment noted therein.

For any heart disorder that is identified as a congenital defect, the examiner should state whether it was subject to a superimposed disease or injury during active service or ACDUTRA.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

6.  Schedule the Veteran for a VA psychiatric examination.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disorder, to include any depression, had its clinical onset during active service or ACDUTRA, or is related to any in-service disease, event, or injury.  The examiner must specifically discuss service treatment records that note complaints of anxiety attacks, depression, concentration problems, and physical abuse.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  Schedule the Veteran for an appropriate VA examination of her right knee.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests or studies should be completed.  

The examiner should diagnose and describe all current right knee disorders found to be present.  

As to each diagnosis, to include any internal derangement of the right knee, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during active service or is otherwise related to service, to include the right knee complaints, treatment, and diagnosis(es) noted therein.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

8.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand and that all other development is completed.  If any examination report is deficient in any manner, corrective action should be taken to include returning it to the examiner, if necessary.

9.  Finally, readjudicate the claims on appeal.  If any benefit remains denied, issue the Veteran and her attorney a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Theses claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


